This is an appeal from a decree granting a divorce to appellee. The only assignment of error is:
"The court erred in hearing and granting the divorce in this cause before the expiration of 30 days after the filing of plaintiff's first amended original petition."
The statement given under this assignment is:
"Plaintiff's first amended original petition was filed on February 4, 1919, and the cause was heard and tried on the same day."
Appellant cites Hunt v. Hunt, 196 S.W. 967; R.S. 4632.
Appellee's original petition was filed on March 2, 1918. On February 4, 1919, she filed what she designated her "first amended original petition." This, in effect, is nothing more than a first supplemental petition. In this petition she answers appellant's plea to the jurisdiction and the other facts pleaded by him specially. It is true that she restates her cause of action as pleaded in her original petition, but no new ground for *Page 253 
divorce is stated. Hunt v. Hunt, supra, is not authority for the proposition advanced by appellant under these facts.
Finding no error in this record, the judgment in this cause is in all things affirmed.